           Case 1:19-cv-10720-LGS-BCM Document 91 Filed 05/05/20 Page 1 of 1




      T h e 5I /n5t /e2r0n a t i o n a l C o r p o r a t e C e n t e r , 5 5 5 T h e o d o r e F r e m d A v e n u e , R y e , N Y 1 0 5 8 0


                    T e l e p h on e : 9 1 4 . 3 8 1 . 7 6 0 0 ˑ w ww. d or fl a w. c o m ˑ F a c s i mi l e : 9 1 4 . 3 8 1 . 7 6 0 8

                                                                                                                                         May 4, 2020
VIA ECF

Hon. Barbara C. Moses
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, New York 10007

Re:       Henao et al. v. Parts Authority, LLC et al., Case No. 1:19-cv-10720 (LGS) (BCM)

Dear Judge Moses:

In light of challenges presented by the COVID-19 pandemic, we write on behalf of all defendants to
respectfully request a one-week extension of the briefing deadlines applicable to the forthcoming
motion to dismiss the Second Amended Complaint. The proposed changes to the briefing schedule
are as follows:

                                                        Prior Deadline                                             New Deadline
          Motion papers :                               May 6, 2020                                                May 13, 2020
          Opposition papers:                            June 3, 2020                                               June 10, 2020
          Reply papers:                                 June 17, 2020                                              June 24, 2020

This is the first request for an extension of these deadlines. We asked Plaintiffs if they consent but
have not received a reply. We expect no objection as this proposed schedule is roughly what
Plaintiffs proposed shortly before it was established (see Dkt. No. 88, p. 5).

We greatly appreciate the Court’s time and attention during this difficult time.

Respectfully submitted,
/s/ David S. Warner                                                          Application GRANTED. SO ORDERED.
David S. Warner
                                                                             _________________________________
cc: counsel of record (via ECF)
                                                                             Barbara Moses, U.S.M.J.
                                                                             May 5, 2020




                                 M a n h a t t a n | W e s t ch e s t e r | Ga r d e n Ci t y | Lo s An g e l e s
